Citation Nr: 1232231	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  09-22 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left ankle disorder.

3.  Entitlement to an effective date prior to July 8, 2006, for the grant of entitlement to service connection for posttraumatic stress disorder (PTSD), Morton's neuroma of the left foot and a residual scar on the head.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1997 to September 1997 and from January 2001 to July 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran initially requested that he be scheduled for a Travel Board hearing before a Veterans Law Judge.  The requested hearing was scheduled to be held at the RO in December 2010.  However, in a November 2010 correspondence, the Veteran withdrew his request for a hearing.  38 C.F.R. §§ 20.700(e), 20.704(e) (2011).

The issues of service connection for right knee and left ankle disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was discharged from active duty on July 7, 2006.

2.  VA received the Veteran's claims for service connection for Morton's neuroma of the left foot and PTSD, on December 21, 2006, and April 12, 2007, respectively.

3.  A claim for service connection for a scar on the head was informally raised during an October 2007 VA scar examination.  

4.  In the October 2007 rating decision, the RO included the claim for service connection for a scar on the head as part of the Veteran's December 2006 and April 2007 claims for service connection.

CONCLUSION OF LAW

The criteria have not been met for an effective date prior to July 8, 2006, for the grant of service connection for PTSD, Morton's neuroma of the left foot and a residual head scar.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.155, 3,400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The claim for an earlier effective date arises from the Veteran's disagreement with the effective date assigned in connection with the grant of service connection for PTSD, Morton's neuroma of the left foot, and a residual scar on the head.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notice provisions is unnecessary.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  In this case, VA obtained the Veteran's available service treatment records, service personnel records, and all of the identified post-service records and thus complied with its duty to assist.  

It appears that not all of the Veteran's service treatment records have been located and associated with the claims file.  In the case where a Veteran's service treatment records have been destroyed or lost due to no fault of the Veteran's, VA is under a duty to advise the claimant to obtain other forms of evidence, such as lay testimony, to support his claim.  See Dixon v. Derwinski, 3 Vet. App. 261 (1992).  Furthermore, VA has a heightened duty to assist the Veteran in obtaining alternative forms of evidence.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, in the present case, the loss of some of the Veteran's service treatment records has no impact on the claim decided herein because the service treatment records are not pertinent to his earlier effective date claim.  As such, any lack of notice regarding the loss of the Veteran's service medical records or an opportunity for the Veteran to submit alternative forms of evidence is deemed non-prejudicial.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for entitlement to an earlier effective date for the grant of service connection for PTSD, Morton's neuroma of the left foot, and a residual scar on the head is  thus ready to be considered on the merits.

General Legal Criteria for Effective Dates

The provisions of 38 U.S.C.A. § 5110(a) state that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  The effective date of an award of disability compensation to a Veteran shall be the day following the date of discharge or release if application therefor is received within one year from such date of discharge or release.  38 U.S.C.A. § 5110(b)(1).

The provisions of 38 C.F.R. § 3.400 stipulate that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.

In the case of direct service connection, the effective date of an award is the day following separation from active service or date entitlement arose if a claim is received within 1 year after separation from service; otherwise, the date of receipt of claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151(a).

Factual Background and Analysis

The Veteran claims that an effective date prior to July 8, 2006, is warranted for his service-connected PTSD, Morton's neuroma, and head scar disabilities.  He argues that the appropriate effective date is the day that he returned from his deployment in the Persian Gulf region, as he has had these disabilities since that time.  Having reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim for an earlier effective date.  The appeal must be denied.


The facts in this case are not in dispute.  The Veteran's service personnel records confirm his service in Iraq from February 9, 2004, to February 20, 2005.  Thus, the Veteran essentially argues that he should be awarded an effective date of February 21, 2005, the date following his return from Iraq, for his service-connected disabilities.  

The Veteran's available service treatment records reveals evidence of diagnoses and symptomatology relevant to the Veteran's service-connected disabilities.  The April 2006 separation report of medical examination and associated report of medical history show a diagnosis of a neuroma on the Veteran's left foot.  It was noted that he continued to receive treatment for his condition.  The April 2006 separation report of medical history includes the Veteran's report of having trouble sleeping and that he woke up approximately four to five times per night.  The separation report of medical history also reveals the Veteran's history of suffering a head injury in 2002 when a speaker fell on his head.  The examiner noted that this incident was documented in the Veteran's records.

The Veteran was discharged from active duty service on July 7, 2006.

In December 2006, the Veteran filed a VA Form 21-526, Veteran's Application for Compensation and/or Pension, specifically requesting service connection for Morton's neuroma of the left foot.

In April 2007, the Veteran filed an informal claim for service connection for a psychiatric disorder, to include anxiety, depression, and PTSD.

The Veteran underwent VA examinations in October 2007.  He was afforded a mental disorder examination, at which time his diagnosis of PTSD was confirmed and the VA examiner opined that his disorder and symptomatology was due to his combat service.  The VA feet examination revealed a diagnosis of Morton's neuroma of the left foot.  The Veteran was also afforded a scar examination, at which time he reported suffering an injury when a speaker fell on his head during his active duty service.  The examiner noted that the Veteran's injury was documented in his service treatment records.  Following the clinical examination, the Veteran was diagnosed with a scar on the head.

In the October 2007 rating decision, the RO acknowledged that the Veteran filed claims for VA benefits on December 21, 2007, and April 12, 2007, and awarded service connection for PTSD, Morton's neuroma of the left foot, and a residual head scar.  

More specifically, service connection for PTSD was initially granted effective from July 9, 2007, as the RO determined that this was the date that the Veteran was first diagnosed with PTSD.  

An effective date of July 8, 2006, was assigned for the grant of service connection for the Morton's neuroma of the left foot, the first day after the Veteran's discharge from active duty service.  

The RO granted service connection for a scar on the head based on the April 2006 separation examination documenting the Veteran's reported in-service head injury and the October 2007 scar examination that revealed a current scar condition.  The RO determined that the disorder was noted within a year of the Veteran's separation from active duty, and thus assigned an effective date of July 8, 2006, for the grant of service connection.  

In a June 2009 rating decision, the RO granted an effective date of July 8, 2006, for the grant of service connection for PTSD.  In so doing, the RO noted that the Veteran filed a claim for service connection for PTSD within a year of his discharge from active duty service.  

Having reviewed the foregoing, the evidence of record is against the assignment of an effective date prior to July 8, 2006, for the grant of service connection for PTSD, Morton's neuroma of the left foot, and a residual head scar.  As explained above, for direct service connection, VA regulations provide that the effective date to be assigned is the day following separation from active service or the date entitlement arose, if a claim is received within one year after separation from service; otherwise the effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3,400(b)(2)(i).  The current effective date assigned for the Veteran's disabilities is the day following his separation from active duty, which is the earliest date upon which these benefits can be granted under VA regulations. 

Specifically, the Veteran's claims for service connection for Morton's neuroma and PTSD were received in December 2006 and April 2007, respectively.  Given that the Veteran's last day of active service was on July 7, 2006, his claims for service connection for Morton's neuroma and PTSD were received within one year from the date of his separation.  Thus, in accordance with 38 C.F.R. § 3.400(b)(2)(i), the appropriate effective date for the grant of these claims is July 8, 2006, the day following his discharge.    

As for the scar disability, the claims file does not reflect that the Veteran ever filed a formal or informal claim for this condition.  Instead, it appears that the issue was first raised during the October 2007 VA scar examination.  The Board notes that this examination occurred more than a year following the Veteran's discharge from active duty service.  The currently assigned effective date of July 8, 2006, for this disability precedes the actual date upon which the claim was raised.  Nevertheless, the RO included the scar disability as part of the Veteran's December 2006 and April 2007 claims.  As these claims were filed within a year of the Veteran's discharge, July 8, 2006, is the earliest possible effective date for the grant of service connection for the Veteran's head scar.

In reaching the above determinations, the Board acknowledges the Veteran's contention that the appropriate effective date for the grant of his service-connected disabilities is the date upon which he returned from his deployment to Iraq, as he had his disabilities since that time.  The Veteran essentially argues that he should been awarded VA benefits for his disabilities while he was still on active duty.  However, a Veteran may not receive VA disability compensation payments while concurrently receiving active duty military pay.  See 38 U.S.C.A. § 5304(a); 38 C.F.R. §§ 3.654, 3.700.  The Veteran's argument in this instance is to no avail.

The Board does not dispute the Veteran's PTSD, Morton's neuroma, and head scar disabilities had their onset prior to his separation from the military.  But that is not the dispositive issue in this case.  Rather, according to the applicable statute and regulation, and case law, the effective date for the grant of service connection for these disabilities may be no earlier than the first day following the Veteran's separation from active duty service, which, as stated, was July 8, 2006.  There simply is no legal entitlement to an earlier effective date prior to this date.  See 38 C.F.R. § 3.400; see also 38 U.S.C.A. § 5304; 38 C.F.R. §§ 3.654, 3.700.

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. §§ 3.102, 4.3 regarding reasonable doubt are not applicable, and the claim must be denied.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

An effective date prior to July 8, 2006, for the grant of service connection for PTSD, Morton's neuroma of the left foot, and a scar on the head is denied.


REMAND

The Veteran contends that he is entitled to service connection for a right knee disorder and a left ankle disorder.  Specifically, the Veteran has asserted that he injured his right knee and left ankle during his military service and that he continues to suffer from chronic disorders.  Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Veteran's complete service treatment records are unavailable, as per a Formal Finding issued in August 2007.  Although multiple attempts were made by the RO to obtain the Veteran's missing records, these documents remain unavailable for review.  When a Veteran's service records are unavailable, VA's duty to assist, the duty to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991); O'Hare v. Derwinski, 1 Vet. Ap. 365, 367 (1991)).  The Board's analysis of the Veteran's claims must be undertaken with this duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection.  Rather, this duty increases the Board's obligation to evaluate and discuss all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).

With this heightened obligation in mind, the Board finds that additional efforts must be made in attempt to obtain medical records dated during the Veteran's military service.  Specifically in an October 2007 VA joints examination report, a VA examiner noted his review of a report from an April 2001 X-ray examination of the Veteran's right knee conducted at the Eisenhower Army Medical Center.  However, this X-ray report has not been associated with the claims file.  No attempts have been made to obtain the April 2001 X-ray report or to determine if other medical records exist for the Veteran at this medical facility.  Records in this regard may prove beneficial in deciding the Veteran's claims.  

Inasmuch as the Veteran was not at fault for the loss of his service treatment records, the Board again emphasizes that VA is under heightened obligation to assist the Veteran in the development of his claims.  See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This heightened obligation includes searching for alternative medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991); see also Cromer v. Nicholson, 455 F.3d 1346 (2006).  As such, on remand the RO/AMC must attempt to obtain any of the Veteran's outstanding medical records from the Eisenhower Army Medical Center.

Additionally, the Board finds that the Veteran must be afforded an another examination to assess is claimed right knee and left ankle disorders.  

During the October 2007 examination, the Veteran reported that he injured his right knee and left ankle during service, and that he has experienced pain and stiffness in these joints since that time.  The physical examination did not reveal evidence of any right knee or left ankle abnormalities.  X-ray examinations were not conducted.  Instead, the examiner reviewed the April 2001 report of the in-service X-ray examination of the Veteran's right knee, on which it was noted that the Veteran's patella was not properly evaluated and that the study was incomplete.  

The examiner diagnosed the Veteran with right knee and left ankle strains, both resolved, with normal examinations.  He did not comment with regards to the Veteran's report of continuing right knee and left ankle symptomatology or provide an opinion with regards to the Veteran's claims.  It is also curious that the examiner indicated that these "resolved" disorders would result in severe functional impairment when it came to shopping, chores, exercise, sports, and recreation.

Once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Given that X-rays of the knee and ankle were not conducted during the October 2007 examination, coupled with the Veteran's competent reports of continued right knee and left ankle symptomatology and the incomplete April 2001 right knee X-ray examination report, the  it does not appear that the October 2007 VA examination constitutes the most thorough examination of the Veteran's conditions.  Thus, the Veteran must be afforded a thorough assessment of his claimed disorders, to include consideration by the examiner of his reports of a continuity of orthopedic symptomatology.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any unassociated medical records reflecting the Veteran's treatment at the Eisenhower Army Medical Center in Ft. Gordon, Georgia.   

2.  Obtain any unassociated VA or private medical records that may exist or are otherwise identified by the Veteran.  

3.  Following completion of the above, schedule the Veteran for an appropriate examination to clarify the nature and etiology of his claimed right knee and left ankle disorders.  All indicated tests and studies are to be performed, to include X-ray and/or MRI examinations.  Prior to the examination, the claims folder and a copy of this Remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner must identify any and all current right knee and left ankle disorders found to be present.  Thereafter, the examiner is requested to provide an opinion as to the following:

(a)  Whether it is as least as likely as not (50 percent probability or greater) that any diagnosed right knee disorder had its onset in service or is otherwise etiologically related to the Veteran's military service.

(b)  Whether it is as least as likely as not (50 percent probability or greater) that any diagnosed left ankle disorder had its onset in service or is otherwise etiologically related to the Veteran's military service.

In providing the requested opinions, the examiner must discuss and reconcile any relevant in-service injuries documented in the service treatment records as well as any contradictory medical evidence or opinions of record.  The examiner must also discuss the Veteran's competent lay statements regarding any in-service right knee or left ankle injuries and a continuity of right knee and left ankle symptomatology since service.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  Thereafter, review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required. If further action is required, it should be undertaken prior to further claims adjudication.

5.  Then, readjudicate the Veteran's claims.  If the decision with respect to the claims remains adverse to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case and afforded an appropriate period of time within which to respond thereto.  Thereafter, the case should be returned to the Board following the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


